Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THIRD AVENUE VARIABLE SERIES TRUST 622 Third Avenue, 32 nd Floor, New York, NY 10017 March 11, 2010 U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention: Mr. Jason Fox, Esq. Re: THIRD AVENUE VARIABLE SERIES TRUST ( Registration Nos: 2/33/333-81141 and 81109395 ) Ladies and Gentlemen: The undersigned hereby requests that the effective date for Post-Effective Amendment No. 13 to the above-referenced Registration Statement be accelerated so that it will become effective on April 30, 2010 at 9:30 a.m., Eastern time, or as soon thereafter as may be practicable. Very truly yours, THIRD AVENUE VARIABLE SERIES TRUST By: /s/ W. James Hall W. James Hall General Counsel M.J. WHITMAN LLC , 32 ND FLOOR, NEW YORK, NY 10017 March 11, 2010 U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention: Mr. Jason Fox, Esq. Re: THIRD AVENUE VARIABLE SERIES TRUST ( Registration Nos: 2/33/333-81141 and 81109395 ) Ladies and Gentlemen: As principal underwriter of the above-referenced investment company (the "Fund"), we hereby join the Fund in requesting that the effective date for Post-Effective Amendment No.13 to the above-referenced Registration Statement be accelerated so that it will become effective on April 30, 2010 at 9:30 a.m., Eastern time, or as soon thereafter as may be practicable. Very truly yours, M.J. WHITMAN LLC By: /s/ W. James Hall W. James Hall General Counsel
